[Cite as Jamison Well Drilling, Inc. v. Pfeifer, 2011-Ohio-521.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                              CRAWFORD COUNTY



JAMISON WELL DRILLING, INC.,                                       CASE NO. 3-10-17

   PLAINTIFF-APPELLANT,

  v.

ED PFEIFER,                                                          OPINION

   DEFENDANT-APPELLEE.



                   Appeal from Crawford County Municipal Court
                           Trial Court No. 09-CVF-00077

                                       Judgment Affirmed

                            Date of Decision: February 7, 2011




APPEARANCES:

        Wm. Travis McIntyre for Appellant

        David R. Cory for Appellee
Case No. 3-10-17



WILLAMOWSKI, J.

      {¶1} Plaintiff-appellant Jamison Well Drilling, Inc. (“Jamison”) brings this

appeal from the judgment of the Municipal Court of Crawford County awarding it

judgment in the amount of Nine Hundred Seventy Dollars ($970.00) against

defendant-appellee Ed Pfeifer (“Pfeifer”). For the reasons set forth below, the

judgment is affirmed.

      {¶2} In August of 2007, Jamison and Pfeifer entered into a contract in

which Jamison would drill a well for Pfeifer. Pfeifer would pay Jamison Four

Thousand One Hundred Thirty Dollars ($4,130.00) for this service and the

supplies. The Ohio Department of Health requires that all wells have a minimum

of 25 feet of casing. Due to problems with the well, Jamison only placed 11 feet

of casing in the drilled well. However, Jamison completed the log documents

indicating that the well contained 27 feet of casing. The well was then tested for

bacteria by the Crawford County Health Department. The well failed the test.

Jamison then proceeded to make alterations to the well in an attempt to pass the

test. The alterations were unsuccessful and the well continued to fail the water

tests. Eventually the Ohio Department of Health was called to investigate the

well. The investigation revealed that the well casing length did not match the log

and was not in compliance.       As a result of the noncompliance, the Ohio

Department of Health required that the well be abandoned and sealed.


                                       -2-
Case No. 3-10-17



       {¶3} On January 23, 2009, Jamison filed a suit in the Municipal Court of

Crawford County to recover $4,933.00 for the drilling of the well. Pfeifer filed his

answer on March 19, 2009. A hearing was held on the matter on August 27, 2009.

On January 29, 2010, the magistrate entered a decision in favor of Jamison in the

amount of $970.00. Jamison filed its objections to the magistrate’s decision on

March 18, 2010. On May 24, 2010, the trial court entered its judgment overruling

the objections and adopted the decision of the magistrate. Jamison appeals from

this judgment and raises the following assignment of error

       The magistrate in the above-captioned case ignored a straight
       forward signed agreement between [Jamison] and [Pfeifer] for
       services relative to a water well and granted judgment solely for
       a tank ignoring the remainder of the items of material and labor
       agreed upon between the parties.

       {¶4} In the sole assignment of error, Jamison argues that the trial court’s

judgment is not supported by the evidence because the magistrate ignored

additional costs incurred by Jamison and contracted to by the parties. “Judgments

supported by some competent, credible evidence going to all the essential

elements of the case will not be reversed by a reviewing court as being against the

manifest weight of the evidence.” Licking & Knox Community Mental Heath &

Recovery Bd. V. T.B., 10th Dist. No. 10AP454, 2010-Ohio-3487, ¶4 quoting C.E.

Morris Co. v. Foley Constr. Co. (1978), 54 Ohio St.2d 279, 376 N.E.2d 576.




                                        -3-
Case No. 3-10-17



       {¶5} Here, the trial court reviewed the magistrate’s decision. In doing so,

the trial court made the following findings:

       The parties in this case entered into a contract in August of 2007
       in which the Plaintiff was to drill a well for the Defendant for
       Four Thousand One Hundred Thirty and 00/100 Dollars
       [$4,130.00]. There were additional charges and discounts
       applied to this figure which resulted in the Plaintiff seeking Four
       Thousand Nine Hundred Thirty-three and 00/100 Dollars
       [$4,933.00];

       Evidence presented at the hearing indicated that the Ohio
       Department of Health determined that the well was not in
       compliance with the State law and must be sealed. Due to this
       fact, there is sufficient evidence to indicate that the Plaintiff is
       not entitled to the full contract price.

       Despite not being entitled to a full contract price, the Plaintiff
       installed certain material on the Defendant’s property. A review
       of “Exhibit B” (an invoice provided to the Defendant by the
       Plaintiff), reveals that a 400 gallon tank was installed by the
       Plaintiff. The cost of this tank was Nine Hundred Seventy and
       00/100 Dollars [$970.00].        The Court concludes that the
       Magistrate determined that while the Plaintiff was not entitled to
       his full contract price, it would be unfair to allow the Defendant
       to keep the tank without paying for it under the concept of
       unjust enrichment.

May 24, 2010 Judgment Entry, 3. Basically the trial court determined that since

Jamison’s actions caused the well to be in noncompliance and then took additional

steps to hide this fact, Jamison is responsible for the well having to be abandoned

and sealed. Although Pfeifer assumed the risk that the well would be unusable

due to low production of water, he contracted for a well that would comply with

all statutory and administrative requirements. This well had to be abandoned

                                        -4-
Case No. 3-10-17



because it did not comply with Ohio law. There was no evidence presented that

Pfeifer assumed the risk that the well would have to be abandoned due to

noncompliance.     Thus, Jamison is not entitled to recover for the labor and

materials as set forth in the contract as the contract was not completed as intended.

       {¶6} However, the trial court concluded, as did the magistrate, that Jamison

should be permitted to recover the cost of the storage tank which Pfeifer was able

to use. The value of the tank was set forth in Exhibit B which was admitted into

evidence.   Pfeifer testified that he was using the tank.      There is competent,

credible evidence in the record to support the findings of the trial court.

Therefore, the trial court did not abuse its discretion in reaching its decision and

the assignment of error is overruled.

       {¶7} The judgment of the Municipal Court of Crawford County is affirmed.

                                                                Judgment Affirmed

SHAW and PRESTON, J.J., concur.

/jnc




                                         -5-